             Case 1:17-cr-00686-LAK Document 302 Filed 03/13/19 Page 1 of 2




WILEKIE E&RR & GALLAGHER




March 13, 2019

BY EMAIL AND ECF

The Honorable Lewis A. Kaplan
United States District Court for the
Southern District of New York
Room 1940
500 Pearl Street
New York, NY 10007

Re:    United States    James Gatto, et al. (C’ase No. 1 7-CR-686)

Dear Judge Kaplan:

                I represent Defendant James Gatto in the above-captioned matter. Mr. Gatto’s current
conditions of release restrict his travel to the Southern and Eastern Districts of New York, the Western
District of Washington, the District of Oregon, and the District of New Jersey, except upon application
to the Court. Mr. Gatto now respectfully requests the Courts permission to travel to the Los Angeles,
California area from March 27-April 1.2019, with his wife and two children, for a family vacation
during the children’s Easter break from school. PreTrial Services has approved the travel request and
the Government has informed us that they have no objection.

               Mr. Gatto respectfully requests that the Court permit him to make this trip.



                                                    Respectfully submitted.
                                                                                              I
                                               /                       I                  /
                                                                                /


                                                    Casey   JE. Donnelly




                  ORK                  UTO          Pp      L   O.ON                bRr

                                   ihi.   sd   i)   on          I S    ndn n1 Fin-i
             Case 1:17-cr-00686-LAK Document 302 Filed 03/13/19 Page 2 of 2
28621722.1




cc: (by email)

William W. Wilkins
Mark C. Moore
Andrew A. Mathias
(Counsellor Defendant Men Code)

Steven Haney
(Counsel for Defendant Christian Dawkins)

Edward Diskant
Robert Boone
Noah Solowiejczyk
Aline Flodr
Eli Mark
(U S. Department ofJustice)
